Order entered May 15, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00587-CV

    BETTER BUSINESS BUREAU OF METROPOLITAN DALLAS, INC., Appellant

                                              V.

                                  BH DFW, INC., Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-00921

                                          ORDER
                        Before Justices Moseley, Fillmore, and Myers

       Before the Court is the Better Business Bureau of Metropolitan Dallas, Inc.’s November

2, 2012 Motion for Interlocutory Appeal to be Considered, in the Alternative, as a Petition for

Writ of Mandamus. We DENY the motion as moot.


                                                   /s/    ROBERT M. FILLMORE
                                                          JUSTICE